IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42971

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 690
                                               )
       Plaintiff-Respondent,                   )   Filed: October 30, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
MICHAEL ALLEN MIDDLEBROOK,                     )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steve J. Hippler, District Judge.

       Order revoking probation and executing reduced sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Michael Allen Middlebrook pled guilty to operating a motor vehicle under the influence
of drugs, felony. Idaho Code §§ 18-8004, 18-8005(6). The district court sentenced Middlebrook
to a unified term of ten years, with three years determinate, but after a period of retained
jurisdiction, suspended the sentence and placed Middlebrook on probation.          Subsequently,
Middlebrook admitted to violating the terms of probation, and the district court consequently
revoked probation and ordered execution of a reduced unified sentence of ten years with two and
one-half years determinate.   Middlebrook appeals, contending that the district court abused its
discretion by revoking his probation instead of allowing him to participate in the mental health
court program.

                                               1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether probation is
achieving the goal of rehabilitation and consistent with the protection of society. State v. Upton,
127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834 P.2d at
327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation has
been established, order that the suspended sentence be executed or, in the alternative, the court is
authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834
P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court
may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158, 162, 244 P.3d
1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal only upon a
showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327. In
reviewing the propriety of a probation revocation, the focus of the inquiry is the conduct
underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho 618, 621,
288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the record
before the trial court relevant to the revocation of probation issues which are properly made part
of the record on appeal. Id.
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Middlebrook’s reduced sentence. Therefore, the order revoking probation and
directing execution of Middlebrook’s previously suspended and reduced sentence is affirmed.




                                                 2